IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MARY JANE SCHNEIDER,                       : No. 309 WAL 2016
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
PUBLIC SCHOOL EMPLOYEES'                   :
RETIREMENT BOARD,                          :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Petition for Allowance of

Appeal and Petition for Leave to Append the Text of the Statute are DENIED.